Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claims objection:
Claim 6 line 3, the recitation “a deflection bar” should be changed to – the deflection bar—(see claim 1 line 6);
Claim 11 line 3, the recitation “the displacement bar” should be changed to – the deflection bar—(see claim 8 line 4);
Claim 12 line 2, the recitation “the displacement bar” should be changed to – the deflection bar—(see claim 8 line 4);
Claim 13 line 3, the recitation “a deflection bar” should be changed to – the deflection bar—(see claim 8 line 4);
Claim 16 lines 1-2, the recitation “said securement means” should be changed to – said means—(see claim 15 line 16);
Claim 17 lines 1-2, the recitation “said securement means” should be changed to – said means—(see claim 15 line 16).





Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to McCoy et al. (USPN. 8,186,702) is the closet art to the claimed invention.  Claim 1 is allowed because the prior art does not explicitly teach a weight distributing hitch assembly having a block adjustably mounted to said deflection bar and having a second resistance feature formed thereon; 
a longitudinal position of said block relative to said deflection bar being adjustable to position said second resistance feature on said block in engagement with said first resistance feature on said deflection bar support when said block is supported on said deflection bar support; and 
securement means for selectively securing the longitudinal position of said block and said second resistance feature relative to said deflection bar such that engagement of said second resistance feature on said block with said first resistance feature on said deflection bar support resists sliding of said block and said deflection bar relative to said deflection bar support until a force applied longitudinally through said deflection bar urges said second resistance feature out of engagement with said first resistance feature.
Claims 2-7 are allowed due to its dependency to allowable claim 1.

Claim 8 is allowed because the prior art does not explicitly teach a weight distributing hitch assembly having a second resistance feature associated with said deflection bar; 
said deflection bar selectively supportable by said deflection bar support with said second resistance feature associated with said deflection bar engaging said first resistance feature associated with said deflection bar support;
a longitudinal position of said second resistance feature relative to said deflection bar; and
means for selectively securing the longitudinal position of said second resistance feature relative to said deflection bar.


Claim 15 is allowed because the prior art does not explicitly teach a weight distributing hitch assembly having a deflection bar support comprising a support shelf fixedly connected to and projecting laterally outward from a mounting bracket which is selectively securable to the support bracket at any one of a plurality of fixed heights relative to the support bracket, a projection projecting upward from the support shelf; 
a block slidably mounted to said deflection bar and having a recess formed on a bottom surface thereof, the recess sized and shaped to receive at least a portion of the projection therein; 
said block is slidable longitudinally relative to said deflection bar to position said block such that at least a portion of said projection extends into said recess in said bottom of said block when said block is supported on said support shelf; and
means for fixing the longitudinal position of said block to said deflection bar such that engagement of said projection on said support shelf with said block within said recess resists sliding of said block and said deflection bar relative to said support shelf until a force applied longitudinally through said deflection bar urges said block out of engagement with said projection .
Claims 16-18 are allowed due to its dependency to allowable claim 15.



 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611